Citation Nr: 0724764	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-08 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  What evaluation is warranted for reduced testosterone, 
status post prostate cancer associated with herbicide 
exposure from March 1, 2007?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2003 and December 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Buffalo, New York.  

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDINGS OF FACT

1.  By rating decision in June 1975, the RO denied 
entitlement to service connection for hearing loss.  The 
veteran was notified of the decision but did not perfect an 
appeal from that decision.

2.  The evidence added to the record since the June 1975 
denial does not raise a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for hearing loss.

3.  There is no medical evidence showing that tinnitus was 
demonstrated in service, or that it is otherwise related to 
service.


CONCLUSIONS OF LAW

1.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for hearing loss 
is not reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 
2007); 38 C.F.R. § 3.156 (2006).

2.  The veteran does not have tinnitus which is the result of 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen for Hearing Loss

The veteran contends that hearing loss is due to military 
service.  In a June 1975 RO decision, service connection was 
denied.  The Board finds that new and material evidence has 
not been presented or secured for the claim.

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  

For the purpose of this claim, "new and material" evidence 
is evidence which was not previously submitted, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the RO's June 1975 decision.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Evidence available at the time of the prior final denial of 
service connection consisted of service medical records, as 
well as post-service VA records, specifically, an April 1975 
VA examination report.

When a veteran is claiming entitlement to service connection 
for hearing loss, regulations provide that for the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability only when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records indicate that he 
entered service in 1970 with evidence of bilateral high-
frequency hearing loss in the 4000 Hertz range only, with 
reading of a 45 decibel loss in each ear.  Three separate 
inservice audiometric studies conducted in January and June 
1972 showed handwritten results of hearing loss for VA 
purposes in only the 4000 Hertz range, with right and left 
ear readings of 55 (right ear) and 50, 60, and 50 (left ear).  
Speech recognition scores were 92 for both ears on all three 
occasions, except a score of 96 for the right ear on the 
final such inservice study, from June 1972.  

The veteran's August 1973 separation examination showed a 
hearing loss for VA purposes in only the right ear, also only 
at 4000 Hertz, with a reading of 45 decibels (30 on retest).  
His hearing was within normal limits for the left ear on 
separation, contrasting with the loss demonstrated at 
enlistment.  As the June 1975 rating decision indicated, no 
inservice aggravation was noted, and the record at the time 
of that final decision showed no evidence of aggravation at 
the veteran's discharge from active duty.  The finding of no 
aggravation was premised on the finding that the appellant's 
hearing loss existed prior to enlistment, and on the finding 
that it did not increase to compensably disabling degree in-
service.

Evidence received since the prior final denial consists of 
documentation that the veteran has bilateral sensorineural 
hearing loss.  The record, however, remains devoid of 
evidence of inservice aggravation or any nexus between 
military service and the claimed condition.  The veteran was 
afforded a VA audiological examination in January 2006.  The 
audiologist reviewed the claims file.  She concluded that the 
veteran's hearing loss appeared stable in service and opined 
that his hearing loss had existed prior to service and that 
his military service had not caused an aggravation of his 
condition. 

The newly acquired evidence supplied to the RO in furtherance 
of the claim to reopen still reveals no competent evidence 
that hearing loss was aggravated in service or is otherwise 
related to service.  38 U.S.C.A. §§ 1110, 1131 (West 1998); 
38 C.F.R. § 3.303 (2001); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  This is not new evidence within 
the context of 38 C.F.R. § 3.156.  

Therefore, the claim to reopen for entitlement to service 
connection for hearing loss is denied.

Since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection for Tinnitus

The veteran claims entitlement to service connection for 
tinnitus.  The RO denied service connection for this claim 
because it found that the veteran's reported tinnitus was 
unrelated to military noise exposure.  The Board agrees.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

The service medical records do not document any complaints or 
findings pertaining to tinnitus.  Postservice, there is a 
diagnosis of record of tinnitus from the veteran's April 1975 
VA examination, and subsequent records continue to show 
evidence of this condition.  

The veteran was afforded a VA audiological examination in 
January 2006.  The claims file was reviewed.  The examiner 
noted the veteran's own remark that he himself was uncertain 
as to when his tinnitus began (other than that he has had it 
"forever") she opined that in her view it was unlikely that 
the disorder was related to military noise exposure.  There 
is no contrary medical nexus opinion of record.

In light of the foregoing, the Board finds that the 
preponderance of the competent evidence of record is against 
finding entitlement to service connection for tinnitus.  As 
such, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. § 3.303.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in October 2005 
correspondence of the information and evidence needed to 
substantiate and complete the claims, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
sufficient notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

In light of the decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that the legislative intent of 38 U.S.C.A. 
§ 5103 (West 2002 and Supp. 2006) was to provide claimants a 
meaningful opportunity to participate in the adjudication of 
claims, either the rating decision at issue or the subsequent 
SOC should refer to the prior final rating decision.  The 
United States Court of Appeals for Veterans Claims (Court) 
held in Kent that in a claim to reopen it is vital to explain 
with particularity what specific evidence would constitute 
new and material evidence in the context of the prior final 
rating decision.  Id.

In a June 1975 rating decision, the veteran was notified that 
he had been denied service connection because hearing loss 
was not shown to have been aggravated or otherwise related to 
military service.  The veteran was provided notice of these 
findings in June 1975 correspondence.  A copy of the rating 
decision was provided to the veteran.

The record documents the fact that the veteran has received 
appropriate notice of the pertinent law during the pendency 
of his claim to reopen.  The pertinent evidence includes the 
January 2004 statement of the case.  The record shows that VA 
notified the veteran in October 2005 of the need to submit 
new and material evidence, and gave pertinent notice 
describing what evidence was necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denials.  
Subsequently, the veteran had an opportunity to respond.  The 
claim to reopen was readjudicated in the June 2006 
supplemental statement of the case.  In sum, the RO 
considered the bases for the June 1975 denial and gave the 
veteran the functional equivalent of specifically tailored 
notice addressing those decisions.  Accordingly, further 
development along these lines is not required.

ORDER

The application to reopen a claim of entitlement to service 
connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

As to the claim arising from an appeal to the rating decision 
granting service connection for reduced testosterone, a 
December 2006 RO decision granted service connection for this 
"disorder" and assigned a 10 percent disability rating, 
effective March 1, 2007.  It also reduced the veteran's 
evaluation for prostate cancer, status post radical 
retropubic prostatectomy, from 100 percent to 40 percent, 
effective March 1, 2007.  The veteran filed a notice of 
disagreement in February 2007.  The RO has, however, yet to 
issue a statement of the case that is responsive to this 
notice of disagreement insofar as the issue of a higher 
initial rating for reduced testosterone is concerned.  Where 
a notice of disagreement has been submitted, the veteran is 
entitled to a statement of the case.  38 C.F.R. § 19.26 
(2006).  The failure to issue a statement of the case is a 
procedural defect mandating a remand.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case 
responding to the February 2007 notice of 
disagreement which addresses the issue of 
entitlement to a higher evaluation for 
reduced testosterone adjudicated in the 
December 2006 rating decision.  As the 
December 2006 rating decision granted 
service connection for reduced 
testosterone, it must be assumed that the 
veteran is disagreeing with the rating 
and the effective date assigned.  The 
appellant and his representative are 
advised that they will have sixty days 
from the date of mailing of the statement 
of the case to submit a substantive 
appeal as to this issue.  The RO should 
take any appropriate and necessary action 
as to this issue under the VCAA.  The RO 
should also undertake any other action as 
to any issue on appeal otherwise 
necessary in the development of the 
appeal.  38 C.F.R. § 19.26.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky.


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeals.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


